Exhibit 10.6(a)

ADVANTAGE SOLUTIONS INC.

2020 INCENTIVE AWARD PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Advantage Solutions Inc., a Delaware corporation (the “Company”), pursuant to
its 2020 Incentive Award Plan, as amended from time to time (the “Plan”), hereby
grants to the holder listed below (“Participant”) an option to purchase the
number of Shares set forth below (the “Option”). The Option is subject to the
terms and conditions set forth in this Stock Option Grant Notice (the “Grant
Notice”), the Plan and the Stock Option Agreement attached hereto as Exhibit A
including any Appendix thereto (the “Agreement”), each of which is incorporated
into this Grant Notice by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Agreement.

 

Participant:

  

Grant Date:

  

Exercise Price Per Share:

  

Total Exercise Price:

  

Total Number of Shares
Subject to Option:

  

Expiration Date:

   The earlier of (i) ten years as of the Grant Date or (ii) the termination,
expiration or cancellation of the Option in accordance with the terms of the
Plan.

Type of Option:

   ☐    Incentive Stock Option    ☐    Non-Qualified Stock Option

Vesting Schedule:

  

By Participant’s signature below, Participant agrees to be bound by the terms
and conditions of the Plan, the Agreement and the Grant Notice. Participant has
reviewed the Plan, the Agreement and the Grant Notice in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing the Grant
Notice and fully understands all provisions of the Plan, the Agreement and the
Grant Notice. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan, the Agreement and the Grant Notice.

 

ADVANTAGE SOLUTIONS INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:       Print Name:   Title:        



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

STOCK OPTION AGREEMENT

Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant an Option under the Plan to purchase the number of
Shares set forth in the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan or the Grant Notice. For purposes of this
Agreement,

(a) “Cause” shall have the meaning ascribed to such term in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, “Cause” shall
mean (i) Participant performing Participant’s duties, in the good faith opinion
of the Company, in a grossly negligent or reckless manner or with willful
malfeasance, (ii) Participant exhibiting habitual drunkenness or engaging in
substance abuse on Company property or at a function where Participant is
working on behalf of a Company Group Member, (iii) Participant committing any
material violation of any state of any state or federal law relating to the
workplace environment (including, without limitation, laws relating to sexual
harassment or age, sex or other prohibited discrimination) or any material
violation of any Company Group policy, (iv) Participant willfully failing or
refusing to perform in the usual manner at the usual time those duties which
Participant regularly and routinely performs in connection with the business of
the Company Group or such other duties reasonably related to the capacity in
which Participant is employed hereunder which may be assigned to Participant by
the Company, (v) Participant performing any material action when specifically
and reasonably instructed not to do so by the Chairman or the Board,
(vi) Participant materially breaching this Agreement or any other
confidentiality, non-compete or non-solicitation covenant with a Company Group
Member, (vii) Participant committing any fraud or using or appropriating for
Participant’s personal use or benefit any funds, properties or opportunities of
the Company Group not authorized by the Company to be so used or appropriated;
or (viii) Participant being convicted of any felony or any other crime related
to Participant’s employment or involving moral turpitude.

(b) “Cessation Date” shall mean the date of Participant’s Termination of Service
(regardless of the reason for such termination).

(c) “CIC Qualifying Termination” shall mean Termination of Service of
Participant by the Company without Cause during the twelve (12) month period
immediately following a Change in Control.

(d) “Change in Control” shall mean a Change in Control (as defined under the
Plan) that constitutes a “change in control event” as defined in Treasury
Regulation Section 1.409A-3(i)(5).

(e) “Company Group” shall mean the Company and its Affiliates.

(f) “Company Group Member” shall mean each member of the Company Group.

(g) “Disability” shall have the meaning ascribed to such term in any relevant
employment agreement between Participant and a Company Group Member; provided
that, in the absence of such agreement containing such definition, “Disability”
shall mean permanent disability or incapacity as



--------------------------------------------------------------------------------

determined in accordance with the Company’s disability insurance policy, if such
a policy is then in effect, or if no such policy is then in effect, such
permanent disability or incapacity shall be determined by the Company in its
good faith judgment based upon inability to perform the essential functions of
Participant’s position, with reasonable accommodation by the Company, for a
period in excess of 180 days during any period of 365 calendar days.

1.2 Incorporation of Terms of Plan. Except where this Agreement explicitly
states that this Agreement prevails over the Plan, the Option is subject to the
terms and conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

ARTICLE II.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to any Company Group Member, and for other good and
valuable consideration that the Administrator has determined exceeds the
aggregate par value of the Shares subject to the Award, effective as of the
grant date set forth in the Grant Notice (the “Grant Date”), the Company hereby
grants to Participant the Option to purchase any part or all of an aggregate
number of Shares set forth in the Grant Notice upon the terms and conditions set
forth in the Grant Notice, the Plan and this Agreement, subject to adjustment as
provided in Article 12 of the Plan.

2.2 Exercise Price. The exercise price per Share of the Shares subject to the
Option (the “Exercise Price”) shall be as set forth in the Grant Notice.

2.3 Consideration to the Company. In consideration of the grant of the Option by
the Company, Participant agrees to render faithful and efficient services to any
Company Group Member. Nothing in the Plan, the Grant Notice or this Agreement
shall confer upon Participant any right to continue in the employ or service of
any Company Group Member or shall interfere with or restrict in any way the
rights of the Company Group, which rights are hereby expressly reserved, to
discharge or terminate the services of Participant at any time for any reason
whatsoever, with or without Cause, except to the extent expressly provided
otherwise in a written agreement between any Company Group Member and
Participant.

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1 Commencement of Exercisability.

(a) Subject to Participant’s continued employment with or service to a Company
Group Member through the applicable vesting date and subject to anything in the
Grant Notice, the Plan or this Agreement to the contrary, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

(b) Unless otherwise determined by the Administrator or as set forth in a
written agreement between Participant and the Company, any portion of the Option
that has not become vested and exercisable on or prior to the Cessation Date
(including, without limitation, pursuant to any employment or similar agreement
by and between Participant and the Company) shall be forfeited on the Cessation
Date and shall not thereafter become vested or exercisable.

(c) Notwithstanding the Grant Notice or the provisions of Section 3.1(a) and
Section 3.1(b), in the event of a CIC Qualifying Termination, the Option shall
become vested in full on the date of



--------------------------------------------------------------------------------

such CIC Qualifying Termination.

3.2 Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
that becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof. Once the Option becomes unexercisable,
it shall be forfeited immediately.

3.3 Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a) The expiration date set forth in the Grant Notice;

(b) Except as the Administrator may otherwise approve, the expiration of nine
(9) months from the Cessation Date by reason of Participant’s Termination of
Service due to death or, Disability;

(c) Except as the Administrator may otherwise approve, immediately upon the
Cessation Date by reason of Participant’s Termination of Service by the Company
Group for Cause; and

(d) Except as the Administrator may otherwise approve, the expiration of ninety
(90) days from the date of Participant’s Termination of Service for any other
reason.

ARTICLE IV.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.3 hereof, be exercised by
Participant’s personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then Applicable Laws of descent and
distribution.

4.2 Partial Exercise. Subject to Section 5.5, any exercisable portion of the
Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.

4.3 Additional Requirements. In order for the Company to issue Shares upon the
exercise of the Option, Participant hereby agrees to sign any and all documents
required by any applicable law and/or reasonably required by the Administrator.
Participant further agrees that in the event that the Company and its counsel
deem it necessary or advisable, in their sole discretion, the issuance of Shares
may be conditioned upon certain representations, warranties, and
acknowledgements by Participant.

4.4 Compliance with Law. The Company shall not be obligated to issue any Shares
upon the exercise of the Option if such issuance, in the opinion of the Company,
might constitute a violation by the Company of any provision of law.

ARTICLE V.

OTHER PROVISIONS

5.1 Tax Withholding. Notwithstanding any other provision of this Agreement:



--------------------------------------------------------------------------------

(a) The Company Group shall have the authority to deduct or withhold, or require
Participant to remit to the applicable Company Group Member, an amount
sufficient to satisfy any applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by Applicable
Law to be withheld with respect to any taxable event arising pursuant to this
Agreement. The Company Group may withhold or Participant may make such payment
in one or more of the forms specified below:

(i) by a bank wire transfer, an ACH (automated clearing house) mechanism, or any
other means of electronic funds transfer made payable to the Company Group
Member with respect to which the withholding obligation arises;

(ii) by the deduction of such amount from other compensation payable to
Participant;

(iii) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a net number of Shares issuable upon the exercise of
the Option having a then current Fair Market Value not exceeding the amount
necessary to satisfy the withholding obligation of the Company Group based on
the maximum statutory withholding rates in Participant’s applicable
jurisdictions for federal, state, local and foreign income tax and payroll tax
purposes that are applicable to such taxable income;

(iv) with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company vested Shares held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
then current Fair Market Value not exceeding the amount necessary to satisfy the
withholding obligation of the Company Group based on the maximum statutory
withholding rates in Participant’s applicable jurisdictions for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such taxable income;

(v) with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company Group Member with respect to which the withholding
obligation arises in satisfaction of such withholding taxes; provided that
payment of such proceeds is then made to the applicable Company Group Member at
such time as may be required by the Administrator, but in any event not later
than the settlement of such sale; or

(vi) in any combination of the foregoing.

(b) With respect to any withholding taxes arising in connection with the Option,
in the event Participant fails to provide timely payment of all sums required
pursuant to Section 5.1(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 5.1(a)(ii) or Section 5.1(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate. The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the exercise of the Option to, or to cause any such Shares to be held
in book-entry form by, Participant or Participant’s legal representative unless
and until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the exercise of the Option or any other taxable event related to the
Option.



--------------------------------------------------------------------------------

(c) In the event any tax withholding obligation arising in connection with the
Option will be satisfied under Section 5.1(a)(iii), then the Company may elect
to instruct any brokerage firm determined acceptable to the Company for such
purpose to sell on Participant’s behalf a whole number of Shares from those
Shares then issuable upon the exercise of the Option as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the tax
withholding obligation and to remit the proceeds of such sale to the Company
Group Member with respect to which the withholding obligation arises.
Participant’s acceptance of this Option constitutes Participant’s instruction
and authorization to the Company and such brokerage firm to complete the
transactions described in this Section 5.1(c), including the transactions
described in the previous sentence, as applicable. The Company may refuse to
issue any Shares to Participant until the foregoing tax withholding obligations
are satisfied, provided that no payment shall be delayed under this
Section 5.1(c) if such delay will result in a violation of Section 409A.

(d) In the event of any broker-assisted sale of Shares in connection with the
payment of withholding taxes as provided in Section 5.1(a)(v) or Section 5.1(c)
or the payment of the Exercise Price as provided in Section 4.4(c): (a) any
Shares to be sold through a broker-assisted sale will be sold on the day the tax
withholding obligation or exercise of the Option, as applicable, occurs or
arises, or as soon thereafter as practicable; (b) such Shares may be sold as
part of a block trade with other participants in the Plan in which all
participants receive an average price; (c) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (d) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation or Exercise Price, the Company agrees
to pay such excess in cash to Participant as soon as reasonably practicable;
(e) Participant acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the applicable tax
withholding obligation or Exercise Price; and (f) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation,
Participant agrees to pay immediately upon demand to the Company Group Member
with respect to which the withholding obligation arises an amount in cash
sufficient to satisfy any remaining portion of the applicable Company Group
Member’s withholding obligation.

(e) Any tax consequences arising from the grant or exercise of the Option, from
the payment for Shares covered thereby or from any other event or act (of the
Company and/or its Affiliates, or Participant), hereunder, shall be borne solely
by Participant. Participant is ultimately liable and responsible for, and, to
the extent permitted by Applicable Law, agrees to indemnify and keep indemnified
the Company Group from, all taxes owed in connection with the Option, regardless
of any action any Company Group Member takes with respect to any tax withholding
obligations that arise in connection with the Option. No Company Group Member
makes any representation or undertaking regarding the treatment of any tax
withholding in connection with the awarding, vesting or exercise of the Option
or the subsequent sale of Shares. The Company Group does not commit and is under
no obligation to structure the Option to reduce or eliminate Participant’s tax
liability.

(f) The receipt of the Option and the acquisition of the Shares to be issued
upon the exercise of the Option may result in tax consequences. PARTICIPANT IS
ADVISED TO CONSULT A TAX ADVISOR WITH RESPECT TO THE TAX CONSEQUENCES OF
RECEIVING OR EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

5.2 Obligations to the Company. Participant agrees to comply with the
restrictive covenants set forth on Annex A, and Participant acknowledges and
agrees that the grant of the Option shall be in material part in consideration
of Participant’s affirmation of Participant’s agreement to comply with the
covenants set forth therein.



--------------------------------------------------------------------------------

5.3 Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares purchasable upon the exercise of any
part of the Option unless and until certificates representing such Shares (which
may be in book-entry form) will have been issued and recorded on the records of
the Company or its transfer agents or registrars and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Section 12.2 of the Plan. Except as otherwise provided herein, after such
issuance, recordation and delivery, Participant will have all the rights of a
stockholder of the Company with respect to such Shares, including, without
limitation, the right to receipt of dividends and distributions on such Shares.

5.4 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator will be final and binding upon Participant, the Company and
all other interested persons. To the extent allowable pursuant to Applicable
Law, no member of the Committee or the Board will be personally liable for any
action, determination or interpretation made with respect to the Plan, the Grant
Notice or this Agreement.

5.5 Whole Shares. The Option may only be exercised for whole Shares and in no
case may a fraction of a Share be purchased.

5.6 Option Not Transferable. Subject to Section 4.1 hereof, the Option may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the Shares underlying the
Option have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the Option nor any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of Participant or
Participant’s successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence. Notwithstanding the foregoing, with the
consent of the Administrator, if the Option is a Non-Qualified Stock Option, it
may be transferred to Permitted Transferees pursuant to any conditions and
procedures the Administrator may require.

5.7 Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan, including Section 12.2 of the Plan.

5.8 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address or
email address reflected on the Company’s records. By a notice given pursuant to
this Section 5.8, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

5.9 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.



--------------------------------------------------------------------------------

5.10 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.11 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act, and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Option is granted and may be
exercised, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.

5.12 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the Option in any material way without the prior written
consent of Participant.

5.13 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 5.6 and the Plan, this Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

5.14 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option, the Grant Notice and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by Applicable Law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.

5.15 No Other Rights. Participant hereby acknowledges that participation in the
Plan is voluntary. The value of the Option is an extraordinary item of
compensation outside the scope of Participant’s normal compensation rights, if
any. As such, the Option is not part of normal or expected compensation for
purposes of calculating any payments due to severance, resignation, redundancy,
end of service, bonuses, long-service awards, pensions or retirement benefits or
similar payments. The Plan is discretionary in nature and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of the Option under the Plan is a one-time benefit and does not create
any contractual or other right to receive any other grant of the Option or other
Awards under the Plan in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of the
grant, the form of the Award, number of Shares subject to an Award, vesting, and
exercise or settlement provisions, as relevant.

5.16 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Participant any right to continue to serve as an Employee or
other service provider of any Company Group Member or shall interfere with or
restrict in any way the rights of the Company Group, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between a Company Group
Member and Participant.



--------------------------------------------------------------------------------

5.17 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all prior undertakings and agreements of the Company and
Participant with respect to the subject matter hereof.

5.18 No Obligation to Exercise the Option. The grant and acceptance of the
Option imposes no obligation on Participant to exercise.

5.19 Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A. However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that this Award (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate for this Award either to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

5.20 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

5.21 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the right
to receive Shares as a general unsecured creditor with respect to the Option, as
and when exercised pursuant to the terms hereof.

5.22 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

5.23 Incentive Stock Options. Participant acknowledges that to the extent the
aggregate Fair Market Value of Shares (determined as of the time the option with
respect to the Shares is granted) with respect to which Incentive Stock Options,
including this Option (if applicable), are exercisable for the first time by
Participant during any calendar year exceeds $100,000 or if for any other reason
such Incentive Stock Options do not qualify or cease to qualify for treatment as
“incentive stock options” under Section 422 of the Code, such Incentive Stock
Options shall be treated as Non-Qualified Stock Options. Participant further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other stock options into account in the order in which
they were granted, as determined under Section 422(d) of the Code and the
Treasury Regulations thereunder. Participant also acknowledges that an Incentive
Stock Option exercised more than three (3) months after Participant’s
Termination of Service, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.

5.24 Notification of Disposition. If this Option is designated as an Incentive
Stock Option, Participant shall give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or transfer is made (a) within two (2) years from the Grant
Date or (b) within one (1) year after the transfer of such Shares to
Participant. Such notice shall specify the date of such disposition or other
transfer and the amount realized, in cash, other property, assumption of
indebtedness or other consideration, by Participant in such disposition or other
transfer.



--------------------------------------------------------------------------------

Annex A

See attached.

 

A-1